Case 8:19-cr-00529-GJH Document1 Filed 11/06/19 Page 1 of 3
FILES
RT
\UA_ ) rFH: usao2019R0347 U.S. DIS TRICT oO AND
DISTRICT OF MAR’

IN THE UNITED STATES DISTRICT COURT Pp i: 37
FOR THE DISTRICT OF MARYLAND 2019 NOV “b

UNITED STATES OF AMERICA x CL ERM MOET
v. * CRIMINAL NO. °”
* Lis canna
SEAN LEVAN HENSON, * (Coercion and Enticement,
u 18 U.S.C. § 2422(b); Forfeiture,
Defendant * 18 U.S.C. § 2428, 21 U.S.C. § 853,
* 28 U.S.C. § 2461(c))
INDICTMENT
COUNT ONE

(Coercion and Enticement)
The Grand Jury for the District of Maryland charges that:
On or about February 23, 2019, in the District of Maryland and elsewhere, the Defendant,
SEAN LEVAN HENSON,
using any facility and means of interstate and foreign commerce, knowingly attempted to and did
persuade, induce, entice, and coerce Victim 1, who had not attained the age of 18 years, to
engage in any sexual activity for which any person can be charged with a criminal offense,

namely, Maryland Criminal Law § 3-307, sexual offense in the third degree.

18 U.S.C. § 2422(b)
Case 8:19-cr-00529-GJH Document1 Filed 11/06/19 Page 2 of 3

FORFEITURE ALLEGATION

The Grand Jury for the District of Maryland further finds that:

1. Pursuant to Federal Rule of Criminal Procedure 32.2, notice is hereby given to the
Defendant that the United States will seek forfeiture as part of any sentence in accordance with
18 U.S.C. § 2428, 21 U.S.C. § 853, and 28 U.S.C. § 2461(c), as a result of the Defendant’s
conviction under Count One of this Indictment.

Coercion and Enticement Forfeiture
2. Pursuant to 18 U.S.C. § 2428, upon conviction of the offense set forth in Count
One of this Indictment, in violation of 18 U.S.C. § 2422(b), the Defendant,
SEAN LEVAN HENSON,
shall forfeit to the United States:
a. Any property, real or personal, used or intended to be used to commit or to
facilitate the commission of the offense; and
b. Any property, real or personal, constituting or derived from proceeds

obtained, directly or indirectly, from the offense.

Substitute Assets
3 If any of the property described above, as a result of any act or omission of the
defendant:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
Case 8:19-cr-00529-GJH Document1 Filed 11/06/19 Page 3 of 3

é has been commingled with other property which cannot be divided
without difficulty,
the United States shall be entitled to forfeiture of substitute property pursuant to 21 U.S.C.

§ 853(p), as incorporated by 28 U.S.C. § 2461(c).

18 U.S.C. § 2428
21 U.S.C. § 853
28 U.S.C. § 2461(c)

Robert K. Hur
United States Attorney

A TRUE BILL:

SIGNATURE REDACTED ,

Date: November 6, 2019

 

Foreperson
